Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication action is responsive to amendment filed on 12/18/2020, where Applicant amended the claims. Claims 1-4,7-11,14-18 remain pending.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection using newly found reference Sun, and a rejection based on Merriman in view of Wu in view of Simmons in view of Sun.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4,7-11,14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 as a representative example:
Line 10 recites “the content provider…”. There is insufficient antecedent basis for this limitation in the claim;
Line 11 recites “the request to display the candidate content item …”. There is insufficient antecedent basis for this limitation in the claim. The previously recited “request” in line 2 was not for the “candidate content item”;
Lines 10-13 are indefinite. It is unclear if the “characteristics” relate to the candidate content item, the trained model, or the features. Also it is unclear what the “specified characteristics” relate to, either the candidate content item, the trained model, the features, the likelihood, or the message. Examiner recommends inserting wherein clauses, or commas to clarify the claim limitations. One suggestion is: “…a trained model to a set of features, comprising characteristics of the content provider and included in the request to display the candidate content item, to predict a likelihood that the first user will send one or more messages, having or lacking specified characteristics, to a …” (or any variation thereof which resolves the unclarity);
Line 13 recites “”a content provider…”. It is unclear if this is the same as or different from the previously mentioned content provider in line 10;
Lines 13-14 recite “the candidate content item”. It is unclear which content item or candidate content item this is referring to.
Other independent claims 8 and 15 have the same deficiencies and are rejected based upon the same rationale.
Dependent claims inherit the deficiencies of the independent claims and are rejcted based on the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,7,8,11,14,15,18 are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al (US Patent 7930207) in view of Wu et al (US Publication No 20140188611) in further view of Simmons et al (US Publication 20110040636) in further view of Sun et al (US Publication 20170053298).
In reference to claim 1, Merriman teaches a method comprising:
receiving, at an online system, a request to display a content item to users of the online system, the request to display the content item including targeting criteria for the content item (see at least column 3 lines 1-10 and column 5 lines 63-65); 
detecting an impression opportunity to display one or more content items to a first user (see at least column 3 lines 11-25  and column 5 lines 40-60);
generating a set of candidate content items for which the first user satisfies targeting criteria, the set of candidate content items including the content item (see at least column 6 lines 5-25); 
for each content item in the set of candidate content items, applying a trained model to predict a likelihood that the first user will [view an advertisement] (see at least column 6 lines 5-35); 

receiving user input comprising selection of the displayed content item (see at least column 6 line 56 – column 7 line 25). 
Merriman fails to explicitly teach wherein the content item includes a selection for launching a chat interface via a messaging platform of the online system; and responsive to receiving the user input, launching the chat via the messaging platform between the first user and the content provider. However, Wu teaches managing and selecting advertisements (see Wu, at least paragraph 3) and discloses where the advertisements have a click-to-chat feature which launch a chat window platform for communication between a user and the content provider (see Wu, at least paragraphs 18,35). It would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify Merriman based on the teachings of Wu for the purpose of enhancing a user experience with advertisements/promotions thus making the advertisement experience more interactive and user friendly.
Merriman and Wu fail to explicitly teach where the trained model is a trained model to a set of features comprising characteristics of the content provider and included in the request to display the candidate content item to predict a likelihood that the first user will [interact with an advertisement]. However, Simmons teaches utilizing models and historical and real-time data to manage and select advertising media to be presented to users (see Simmons, at least paragraph 2, and paragraph 3 lines 1-5). Simmons discloses applying a model utilizing a publishers contextual data, and utilizing user historical and interaction data which predicts the likelihood of a successful advertisement (see Simmons, at least paragraphs 65,69,80,112, and 156 lines 15-25). It would have been obvious for one of ordinary skill in the art before the filing date of the 
Merriman, Wu and Simmons fail to explicitly teach where the first user will send one or more messages, having or lacking specified characteristics, to a content provider associated with the candidate content item. However, Sun teaches content providers tailoring content for streaming to user (see Sun, at least Abstract and paragraphs 4-5) and discloses a content providers feedback collection module collecting user feedback messages to predeict a likelihood that user will send feedback messages for future content streams (see Sun, at least paragraph 26 and paragraph 27 lines 1-5). It would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify Merriman based on the teachings of Sun for the purpose of improving content selection where the content is tailored for the user so as to improve users experience. 
In reference to claim 4, this is taught by Merriman, see at least column 6 lines 10-24 & 56-67, where Merriman teaches utilizing historical user data related to advertisements.
In reference to claim 7, this is taught by Wu, see at least paragraph 18, where Wu teaches the click to chat feature.
Claims 8,11,14,15,18 correspond to claims 1,4,7 and are slight variations thereof. Accordingly claims 8,11,14,15,18 are rejected based upon the same rationale as given above.

Claims 2,3,9,10,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al (US Patent 7930207) in view of Wu et al (US Publication No 20140188611) in further view of Simmons et al (US Publication 20110040636) in further view of Sun et al (US Publication 20170053298) in further view of Bala et al (US Publication No 20020056091).
In reference to claims 2,3, Merriman, Wu, Simmons and Lu fail to explicitly teach initial messages and pre-written replies. However, Bala teaches online targeted promotions (see Bala, at least paragraph 3) and discloses launching a messaging platform for communication between  a user and the content provider, and which includes initial messages and pre-written replies (see Bala, at least paragraphs 23,46 and Figure 8). It would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify Merriman based on the teachings of Bala for the purpose of enhancing a user experience with advertisements/promotions thus allowing them interactive options.
Claims 9,10,16,17 correspond to claims 2,3 and are slight variations thereof. Accordingly claims 9,10,16,17 are rejected based upon the same rationale as given above.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
February 11, 2021